 1

 2                                   UNITED STATES DISTRICT COURT
 3                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5   DONALD ROOTS,                                      No. 2:18-cv-2458 JAM AC P
 6                      Plaintiff,
 7          v.                                          ORDER
 8   ROBERT W. FOX, et al.,
 9                      Defendants.
10

11          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

12   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

13   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14          On December 14, 2018, the magistrate judge filed findings and recommendations herein

15   which were served on plaintiff and which contained notice to plaintiff that any objections to the

16   findings and recommendations were to be filed within fourteen days. ECF No. 20. Plaintiff has

17   not filed objections to the findings and recommendations.

18          The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21          1. The findings and recommendations filed December 14, 2018, are adopted in full; and

22          2. This action is summarily dismissed as frivolous, see 28 U.S.C. § 1915A(b)(1).

23
     DATED: January 15, 2019
24                                                  /s/ John A. Mendez____________                _____
25                                                  UNITED STATES DISTRICT COURT JUDGE
26

27

28
                                                       1
